Citation Nr: 9921538	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-06 872	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Whether the veteran has forfeited eligibility for benefits under 
the laws administered by the Department of Veterans Affairs (VA) 
in accordance with 38 U.S.C.A. § 6103(a) (West 1991) for having 
committed fraud in connection with his claim for VA pension 
benefits.


REPRESENTATION

Appellant represented by:	Valeriano B. Mariano, Attorney


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty as a Philippine Scout from July 1939 
to August 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1995 determination by the VA Regional 
Office (RO) that new and material evidence had not been submitted 
to reopen the February 1988 decision by the Director of the 
Compensation and Pension Service (CPS) that the veteran had 
knowingly submitted false statements and documents to VA 
pertaining to his income and net worth and had, therefore, 
forfeited his eligibility for VA benefits.  The veteran has 
perfected an appeal of the July 1995 decision.

This case was previously before the Board of Veterans' Appeals 
(Board) in October 1996, at which time the Board determined that 
a statement submitted by the veteran to the RO in January 1989 
constituted a notice of disagreement with the February 1988 
decision, and that the February 1988 decision had not become 
final because the veteran was not provided a statement of the 
case following receipt of the notice of disagreement.  38 U.S.C. 
§ 4005(c) (1982); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).

The Board found that because the initial forfeiture decision had 
not become final, new and material evidence was not required in 
order to reconsider the merits of the issue.  The case was 
remanded to the RO at that time for a de novo adjudication of the 
forfeiture issue by CPS.

In July 1998 the CPS confirmed the February 1988 determination 
that the veteran had forfeited his eligibility for VA benefits 
due to fraud, and provided him a statement of the case pertaining 
to the issue of forfeiture of eligibility that included all of 
the relevant evidence received since his initial claim of 
entitlement to pension benefits.  The case was then returned to 
the Board for consideration of the veteran's appeal of the 
February 1988 decision.



FINDINGS OF FACT

1.  In his October 1980 pension claim and an October 1985 
Eligibility Verification Report the veteran denied having any 
income from any source or owning any real estate or other 
property, which statements he knew to be false.

2.  An August 1984 court document, received by VA in July 1986, 
shows that the veteran owned real estate consisting of a rice and 
coconut plantation of eight hectares and numerous rental 
properties from which he derived a substantial income.

3.  In November 1986 statements the veteran denied having any 
farm income, he reported receiving rental income in the amount of 
no more than 9600 pesos per year, and he submitted a tax return 
showing that his income was no more than 9600 pesos per year, 
which statements and document the veteran knew to be false.

4.  In December 1986 the veteran submitted an affidavit from his 
daughter in which the daughter attested that the only property 
owned by the veteran was a residential house in Manila, which 
statement the veteran knew to be false.

5.  In December 1986 the veteran submitted an affidavit from his 
sister in which the sister attested that the rice and coconut 
plantation purportedly owned by the veteran was owned by their 
late parents and was managed by her, which statement the veteran 
knew to be false.

6.  In a February 1987 Eligibility Verification Report the 
veteran stated that his only property consisted of a house and 
lot worth 4000 pesos, and that his only income was 9600 pesos per 
year in rental income, which statement the veteran knew to be 
false.

7.  In a June 1987 deposition the veteran stated that he had no 
income and no property other than the house in which he and his 
spouse resided, which statement the veteran knew to be false.

8.  In January 1988 the veteran submitted an affidavit from his 
sister in which his sister stated that she was the administratrix 
of all the properties inherited from their parents and that the 
veteran did not own any property in his own name, which statement 
the veteran knew to be false.


CONCLUSION OF LAW

The veteran has forfeited all rights, claims, and benefits under 
the laws administered by VA for knowingly making and causing to 
be made false statements concerning his claim for VA pension 
benefits.  38 U.S.C.A. § 6103(a) (West 1991); 38 C.F.R. § 3.901 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence shows that the veteran claimed entitlement to 
nonservice-connected pension benefits in October 1980, at which 
time he reported having no income or assets.  He was awarded 
pension benefits in December 1980, and the benefit rate was 
determined based on his report of having no income.  In an 
October 1985 Eligibility Verification Report (EVR) he again 
denied having any income from any source or any assets, including 
real property.

In July 1986 the veteran claimed entitlement to an increase in 
his pension benefits for a dependent child, and submitted court 
documents showing that in December 1984 he and his spouse adopted 
their great grand-daughter.  The court documents included an 
August 1984 Social Case Study Report, which was apparently 
prepared by a court social worker in order to provide the court 
information on the acceptability of the veteran and his spouse as 
adoptive parents.  That report indicates that, in addition to the 
veteran's VA pension benefits, he owned a number of real 
properties, including a rice and coconut plantation of eight 
hectares, apartment buildings, a house at [redacted], and a house at 
[redacted], from which he and his spouse derived a significant 
income.

In September 1986 the veteran was informed that he had reported 
the receipt of no income in his most recent EVR, and he was asked 
to explain the references in the Social Case Study Report to the 
various real properties and rental income.  In a November 1986 
statement he reported that the house and lot reported to be in 
[redacted] was in fact owned by his daughter, and that the rice 
and coconut plantation of eight hectares had been owned by his 
parents and was administered by his sister following the deaths 
of his parents.  He submitted a form in which he reported owning 
a house on [redacted] Street in Manila, valued at 5000 pesos, from 
which he received rental income in the amount of 9600 pesos per 
year.  No other properties were reported on the form.  He 
submitted an additional form in which he denied owning any farm 
property, and denied receiving any income from farm property.

In December 1996 he also submitted a purported copy of a 1985 tax 
return showing that he had 9600 pesos in gross income, and 
affidavits from his daughter and his sister.  In the affidavit 
his daughter stated that although the Social Case Study Report 
indicated that her father owned apartments, houses, and lots at 
[redacted] and [redacted] Streets, that she owned the house at  
[redacted] Street and the lot on which the house was located was 
owned by the Philippine National Railway.  She stated that the 
only property her father owned was a house at [redacted] Street, 
that the house was acquired by her father in December 1984, and 
that the lot on which the house was located was also owned by the 
Philippine National Railway.  In the affidavit his sister stated 
that although the Social Case Study Report indicated that the 
veteran owned an eight-hectare rice and coconut plantation, the 
land had, in fact, been owned by their parents and that following 
the deaths of their parents she served as administratrix of the 
property.

In January 1987 the veteran was asked to submit evidence showing 
that he no longer owned the properties at [redacted] Street and  
[redacted] Street, and evidence of his share of the distribution of 
income from the rice and coconut plantation.  In a January 1987 
statement he reported that he was unable to provide evidence of 
the sale of the property on [redacted] Street, because the 
property was owned by his daughter.  He submitted a deed of sale 
indicating that he and his wife purchased the house on [redacted] 
Street in December 1984 for 4000 pesos.  The deed of sale does 
not include any evidence of filing or being recorded in any 
official property records.  

In January 1987 the veteran submitted an additional affidavit 
from his sister, in which she attested that she was the 
administratrix of the properties of their late parents, including 
an eight-hectares rice and coconut plantation.  She stated that 
the plantation produced 70-80 cavans of palay per year but very 
few coconuts, which were used only for family consumption.  She 
further stated that the veteran waived his share of the proceeds 
from the rice and coconut plantation, which income was used to 
celebrate masses for their late parents.

A field examination was conducted in July 1987 in order to 
determine whether the veteran owned any real property or received 
any income that had not been reported to VA.  A search of the 
district property records disclosed that since 1979 the veteran 
had owned property in the [redacted] district of Iriga City 
under tax declaration numbers [redacted], [redacted], and [redacted].  
The property was bounded on the north by Market Road, on the east 
by property owned by the veteran's sister, on the south by 
property owned by the veteran's brother, and on the west by 
property owned by another sister.  The combined market value of 
the lot and the two buildings that had been constructed on the 
lot was 378,090 pesos.

The district property records also disclosed that the veteran had 
also owned property on [redacted] Street in the San Miguel 
district of Iriga City, since 1979 under tax declaration number 
[redacted], consisting of a lot and a building constructed on the 
lot with a combined market value of 88,500 pesos.

In addition, a search of the real estate property records for 
Buhi, Camarines Sur, showed that the veteran owned five hectares 
of land in Sta. Lourdes, Buhi, Camarines Sur, that was bounded on 
the north by property owned by L. L., on the south by a creek, on 
the east by property owned by L. F., and on the west by a road.  
The records indicated that 2.5 hectares of the land was planted 
in 100 fruit-bearing coconut trees and that 2.5 hectares of the 
land was irrigated for rice.  The market value of the land and 
trees was 56,373 pesos.  All properties located in the search of 
the property records showed the name of the veteran as the owner 
of the property.

The field examiner interviewed the owner of a sari-sari store 
located in front of the veteran's residence, who reported that he 
rented the property on which the store was located from the 
veteran's spouse for 1200 pesos per month.

In a June 1987 deposition the veteran stated that he had a 
bachelor of science degree in education and a law degree, 
although he had not passed the bar examination so as to be able 
to practice law.  He also stated that he had no income whatsoever 
and that he owned no properties, with the exception of the house 
in which he and his spouse lived.  He reported that the lot on 
which their residence was located was owned by another party, and 
that they paid 55 pesos per month for the rent of the lot.  

He again stated that the rice and coconut plantation that he 
purportedly owned was still in the name of his deceased parents, 
that his sister administered the property, and that he had waived 
his share of the income derived from the property.  He stated 
that he had sold his house on [redacted] Street for 8000 pesos in 
May 1987, that his daughter owned the house on [redacted] Street, 
and that the income of 9600 pesos shown on his 1985 and 1986 tax 
returns was received as rental income from the house on [redacted] 
Street.  He reported that he and his spouse owned three bank 
accounts, with a total of 14,477 pesos, but that 13,022 pesos of 
that amount actually belonged to his daughter, which was why he 
had not reported it to VA.

In a July 1987 deposition the veteran's spouse stated that in 
December 1987 they would begin receiving rental income in the 
amount of 1200 pesos per month for the property where the sari-
sari store was located.

The administratrix of the property on [redacted] Street stated 
in July 1987 that she collected rental income from that property 
in the amount of 1500 pesos monthly that she sent to the veteran.  
The veteran's stepdaughter stated that it was known in the 
neighborhood that beginning in June 1987 the veteran received 
1200 pesos per month in rental income from the property where the 
sari-sari store was located.

The field examiner also contacted the manager of the rental 
property on [redacted] Street in Iriga City, who reported that she 
collected rental income in the amount of 1200 pesos per month 
that she sent to the veteran, and that other tenants in the 
building paid their rent directly to the veteran.  The owners of 
two businesses on the property stated that they paid rent to the 
veteran in the amounts of 575 pesos and 400 pesos per month, 
respectively.  The field examiner also contacted the tenant who 
operated the rice and coconut plantation owned by the veteran, 
who stated that the veteran's share of the rice harvests was 80 
cavanes of palay yearly, and that the veteran received 
approximately 750 pesos per year from the coconut harvests.

In a July 1987 deposition, following the search of the property 
records for Iriga City and Camarines Sur and the contact with the 
property managers, the veteran stated that he owned two rental 
properties in Iriga City, one on [redacted] Street and the 
second on [redacted] Street.  He also stated that the land on 
which the apartment buildings were built was inherited from his 
parents, but that he constructed the buildings after taking 
ownership of the property.  He reported receiving rental income 
from one property in the amount of 1200 pesos monthly, and from 
the other property the amount of 500 pesos monthly.  When told 
that tenants in the building on [redacted] had reported paying him 
975 pesos monthly, he denied receiving that amount.  He also 
reported owning a five-hectare rice and coconut plantation in 
Camarines Sur, which he had owned for the previous 10-12 years.  
He denied receiving any income from the harvest on the 
plantation.  He denied having any knowledge regarding the rental 
of the sari-sari store that was located in front of his 
residence.  He stated that because he had been separated from 
service with a Certificate of Disability for Discharge, he had 
been told by VA employees that he was not required to report his 
income.  He denied any intent to defraud VA.

In a September 1987 statement the veteran reported that the 
properties referred to in the Social Case Study Report were 
inherited by himself and his seven brothers and sisters.  He also 
reported that all of the income received from the properties, 
including yearly income of 750 pesos from the plantation and 3675 
pesos from the rental properties, was shared equally with all of 
his brothers and sisters.  He stated that because he was the 
eldest, he administered the properties for the family.  He again 
asserted that because he was separated from service due to 
disability he was not required to report his income, that none of 
the properties was purchased with his pension or compensation 
benefits, and that he had not intended to defraud VA.

In January 1988 the veteran submitted an affidavit from his 
sister in which his sister attested that on the death of their 
parents the veteran and his brothers and sisters inherited a 
number of properties.  She stated that she was the administratrix 
of the properties, including the rice and coconut plantation, and 
that the eight siblings shared equally in the farm and rental 
income, with the exception of the veteran.  She stated that the 
veteran waived his share of the income, which was used to 
maintain their parents tombs and to celebrate the anniversaries 
of their deaths.  She claimed that any information indicating 
that the veteran owned property in his own name was false.

In the February 1988 decision the CPS determined that the veteran 
had forfeited all rights, claims, and benefits to which he might 
otherwise be entitled under the laws administered by VA.  The CPS 
found that the veteran had knowingly submitted false information 
regarding the ownership of real property and the receipt of 
rental income for the purpose of obtaining benefits to which he 
was not entitled, which violated 38 U.S.C. § 3503(a) (now 
38 U.S.C.A. § 6103(a)).

In a February 1988 EVR the veteran reported having yearly income 
in the amount of 1200 pesos and a bank account of 1583 pesos.  In 
February 1988 he also submitted a certification from the office 
of the municipal assessor for Buhi, Camarines Sur.  The 
certification indicates that the records of that office showed 
that the veteran's deceased parents owned property in Labawon 
under tax declaration number [redacted], two properties in San 
Vicente under tax declaration numbers [redacted] and [redacted], 
property in San Isidro under tax declaration number [redacted], and 
two properties in San Buena under tax declaration numbers [redacted]
and [redacted].

In a July 1988 Financial Status Report the veteran denied having 
any income, and in a November 1988 statement he reported that he 
and his spouse were dependent on alms and charity from their 
friends and relatives for their support.  He stated that the 
report of the field examination indicating that he owned a rice 
and coconut plantation, as well as rental properties, was 
incorrect.  He also stated that the property referred to in the 
Social Case Study Report belonged to his deceased parents.

In a June 1989 statement he again reported that the property 
referred to in the report of the field examination was owned by 
his deceased parents, not by him, but that he paid the taxes on 
the properties.  He submitted affidavits from three individuals 
in which the individuals stated that the veteran had not acquired 
any property in his own name, but that he administered and paid 
the taxes on the property owned by his parents.  He also 
submitted certification from the municipal treasurers of Buhi and 
Iriga City showing that the veteran was paying the taxes on the 
properties listed in the names of his deceased parents, but the 
descriptions of the specific properties were not provided.

In an October 1990 statement the veteran again stated that the 
property referenced in the forfeiture decision was owned by his 
deceased parents, although he paid the taxes on the property.  He 
also stated that the proceeds from the properties went to his 
brothers and sisters, and that he did not receive any income from 
the properties.

In September 1991 and March 1992 statements he reiterated that 
the properties were owned by his deceased parents, not by him.  
In September 1991 he submitted provincial real property records 
showing that his deceased parents owned 2.5 hectares of rice land 
located in Bagani, Buhi, Camarines Sur, that was bounded on the 
north by property owned by L. L., on the east by property owned 
by the heirs of F. F., on the south by Bagani Creek, and on the 
west by the road to San Isidro, under tax declaration number 
[redacted].  They also owned 9.7 hectares of rice land in Daraga, Buhi, 
Camarines Sur, that was bounded on the north by property owned by 
the heirs of A.M., F.B., and J.P., on the east by property owned 
by the heirs of A.M. and C.C., on the south by property owned by 
the heirs of A.M., E.C., and D.C., and on the west by the road to 
San Isidro, under tax declaration number [redacted].  In addition, they 
owned 19.2 hectares of abaca land and bushes in Macangmay, San 
Vicente, Buhi, Camarines Sur, that was bounded on the north by 
property owned by the heirs of A.M. and A.E., on the east by 
property owned by the heirs of E.I., on the south by property 
owned by V.H., M.M., M.C., and B.C., and on the west by the heirs 
of A.M., under tax declaration number [redacted].  

The veteran's deceased father also owned nine ares of rice land 
on [redacted] Street, Iriga, Camarines Sur, that was bounded on 
the north by the irrigating canal, on the east by property owned 
by S.M., on the south by Washington Street, and on the west by 
the Manila Railroad Company, under tax declaration number [redacted].  
He also owned two ares of rice land on [redacted] Street in Iriga, 
Camarines Sur, that was bounded on the north by a ditch, on the 
east by the Manila Railroad Company, on the south by a street, 
and on the west by Bonifacio Ordas, under tax declaration number 
[redacted].  In addition, he owned 572 square meters of residential 
property on [redacted] Street, Iriga, Ambos Camarines, that was 
bounded on the north by Washington Street, on the east by 
property owned by the Manila Railroad Company, on the south by 
McKinley Street, and on the west by property owned by F.N. and 
V.P. under tax declaration number [redacted].

In May 1995 the veteran again asserted that the properties 
attributed to him were inherited from his parents.  He denied 
having acquired the properties through mortgage loan or purchase.  
He submitted a document titled "Extra-Judicial Partition of 
Estate" that was signed by the veteran and his seven brothers 
and sisters in December 1961.  The document shows that their 
father died in June 1935 and that their mother died in November 
1959, leaving an estate that consisted of real properties located 
in Iriga and Buhi, Camarines Sur.  The purpose of the document 
was apparently to define the ownership interest of each sibling 
in the inherited property.  They retained equal shares of 
approximately 12 hectares of coconut land at San Isidro, Iriga, 
Camarines Sur, under tax declaration number [redacted]; approximately 
19 hectares of abaca land at Macangmay, San Vicente, Buhi, 
Camarines Sur under tax declaration number [redacted]; and 
approximately 10 hectares of rice land located in San Isidro, 
Buhi, Camarines Sur, under tax declaration number [redacted].  The 
veteran and four of his brothers and sisters retained equal 
shares of commercial land located at [redacted], Iriga, 
Camarines Sur, under tax declaration number [redacted].  The veteran 
and three of his siblings retained interest in commercial 
property, including a concrete building, located at [redacted], 
Iriga, Camarines Sur, under tax declaration number [redacted].  The 
veteran received all the interest in approximately six hectares 
of rice land located at Sagrada Familia, Buhi, Camarines Sur, 
under tax declaration number [redacted].  In addition, for twenty 
years following the agreement, the eight siblings retained joint 
ownership of six hectares of rice land located at San Vicente, 
Buhi, Camarines Sur, under tax declaration number [redacted], the 
proceeds of which were to be used for celebrating mass twice 
yearly in honor of their deceased mother.  The veteran was named 
as administrator of the six hectares of rice land.

In May 1995 the veteran also submitted a document that was 
reported to be the last will and testament of his deceased mother 
and was dated in August 1956.  The document distributes the real 
property owned by the veteran's mother, and commands that the 
property be distributed 20 years following her death, but does 
not provide a complete description of the properties.  The 
veteran was named as administrator of the properties.

In a December 1995 statement the veteran asserted that he had no 
income other than the benefits that he had received from VA, and 
that for the previous eight years he was supported by his 
relatives and friends.  He again stated that the real properties 
attributed to his ownership were, in fact, owned by his deceased 
parents, although he paid the taxes on the properties.

In a November 1996 statement he denied having purchased any real 
property, and stated that the properties disclosed during the 
field examination were the same properties left to him in his 
mother's will.  He also stated that because he had not purchased 
any property while he was receiving VA benefits, he was not 
required to report the ownership of any property to VA.

II.  Laws and Regulations

Any person who knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in any 
way procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, claims, 
and benefits under all laws administered by the Secretary.  Fraud 
is defined as an act committed in perpetration of one of the 
above-listed actions.  38 U.S.C.A. § 6103(a) (formerly 38 U.S.C. 
§ 3503(a)); 38 C.F.R. § 3.901.

The determination of whether the veteran submitted false or 
fraudulent evidence to VA is a question of fact.  See Macarubbo 
v. Gober, 10 Vet. App. 388 (1997).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  If so, 
entitlement is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Analysis

The Board has reviewed the evidence of record and finds that the 
veteran submitted false and fraudulent statements in connection 
with his claim and continuing entitlement to VA nonservice-
connected pension benefits and that he has, therefore, forfeited 
all rights, claims, and benefits under all laws administered by 
VA.  In his October 1980 claim for pension benefits and the 
October 1985 EVR he was asked to identify the amount and sources 
of all income he received, and he was asked to disclose the 
source and value of all of his assets.  In those documents he 
denied having any income from any source, and he denied owning 
any interest in real estate or other property.  Based on these 
assertions, which have been shown to be fraudulent, he was 
granted and paid nonservice-connected pension benefits to which 
he was not entitled.

In addition, when asked to explain the information in the Social 
Case Study Report regarding his income and assets, he continued 
to provide false information.  In December 1986 he submitted a 
statement, documents, and affidavits from his daughter and sister 
showing that the only real property that he owned consisted of a 
house on [redacted] Street in Manila, valued at 5000 pesos, from 
which he received rental income in the amount of 9600 pesos per 
year.  In a February 1987 EVR he stated that his only property 
consisted of a house and lot worth 4000 pesos, and that his only 
income was 9600 pesos per year in rental income.  In a June 1987 
deposition he stated that he had no income whatsoever and that he 
owned no properties, with the exception of the house in which he 
and his spouse lived.

The subsequent field examination disclosed that, since 1979, in 
addition to the house in which he and his spouse resided, the 
veteran owned property in the [redacted] district of Iriga 
City with the market value of 378,090 pesos, an additional 
property on [redacted] Street in the San Miguel district of Iriga 
City with a combined market value of 88,500 pesos, and a rice and 
coconut plantation in Sta. Lourdes, Buhi, Camarines Sur, with a 
market value of 56,373 pesos.  In addition, he received rental 
income from the properties in [redacted], [redacted], and the 
sari-sari store of 4875 pesos monthly, in addition to his annual 
share of the rice and coconut harvests.

The veteran claims that he did not commit fraud because the 
referenced properties were inherited from his parents and were 
not purchased by him.  A comparison of the tax declaration 
numbers and property descriptions, however, shows that the 
properties located as a result of the July 1987 field examination 
as being owned by the veteran are not the same properties 
disposed of in the 1961 estate partition or the same properties 
shown in the assessor's records to be owned by the veteran's 
deceased parents.  In addition, regardless of how the veteran 
came to be in control of the properties, the evidence clearly 
shows that he had income and interests in real property that were 
not reported to VA and that materially affected his entitlement 
to pension benefits.

For the reasons shown above, the Board has determined that the 
preponderance of the evidence shows that the veteran knowingly 
made false statements and submitted false affidavits in order to 
obtain VA pension benefits to which he was not entitled, and that 
he has, therefore, forfeited all rights, claims, and benefits 
under all laws administered by VA.  38 U.S.C.A. § 6103(a).


ORDER

The veteran's appeal of the February 1988 determination that he 
had forfeited all rights, claims, and benefits under all laws 
administered by VA due to fraud is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

